HOUSTON, Justice
(concurring in the result).
I agree that the summary judgment was erroneously entered as to the three claims presented to this Court. The record before us indicates a fact question as to whether the provision relied on by Allstate Insurance Company — “[Allstate] may also require [any person making a claim on the policy] to submit to examinations under oath and sign the transcript” — was a part of the Clarkes’ policy at the time the Clarkes’ motor vehicle was alleged to have been stolen. If the trier of fact finds that it was, then a judgment must be entered for the Allstate defendants.